DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 7/5/2022 is entered as it is merely refiling of the amendment from 5/25/2021 that amended original para 0048 from the units of measurement “nm” to “mm” due to a typographical error, since the Specification, when read in light of the context of para 0048 as a whole, teaches the desired embodiments of a range of 0-50 mm, and the comparative examples teach negative or undesired effects when this range is greater than 50 mm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 21-23, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al (US 2009/0050272).
With respect to claim 1, Rosenberg discloses in fig. 1 a ring [100] (abstract; para 0009), with fig. 2 depicting a cross-section of the ring [100] (para 0010), wherein the ring [100] comprises a ring body having a flat inner edge surface (i.e. first top surface) [112] and a land (i.e. second top surface) [122], wherein the first and second top surfaces [112],[122] are aligned with each other in parallel planes or by a linear tangential line, and a protruding surface (i.e. barrier structure) [118] disposed between the first and second top surfaces [112],[122] (para 0023-0024 and 0027). Fig. 2 further depicts the barrier structure [118] is separated from the first top surface [112] by a horizontal distance, the barrier structure [118] having both a first vertical distance defined between the barrier structure [118] and the first top surface [112], and a second vertical distance defined between the barrier structure [118] and the second top surface [122], wherein the second vertical distance is greater than the first vertical distance. Alternatively, fig. 5A depicts a ring [100] similar to the ring [100] in fig. 2, with fig. 5 depicting instead that the first and second top surfaces are aligned in a parallel plane, and thus are at approximately equal first and second vertical distances from the barrier structure (para 0013 and 0035-0036) The cropped figure below of fig. 5A serves to further clarify the first and second vertical distances being approximately equal.

    PNG
    media_image1.png
    271
    751
    media_image1.png
    Greyscale

Figs. 5A and 5B each depict the first top surface separated from the barrier structure by a horizontal distance, and the second top surface having a width, wherein fig. 5A shows the horizontal distance as being greater than the horizontal distance shown in fig. 5B, and fig. 5A shows the width of the second top surface to be less than the width of the second top surface in fig. 5B, with it being held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04, Section IV, Part A). In this case, figs. 5A and 5B teach that the ring [100] would not perform differently as the second top surface would still support a cover ring [300] regardless as to whether the width of the second top surface is less than, equal to, or greater than the horizontal distance between the first top surface and the barrier structure.
With respect to claim 2, Rosenberg further depicts in fig. 1 a top view of the ring [100] from figs. 2 and 5A, with fig. 1 depicting the first top surface [112] has a ring (i.e. annular) shape, the barrier structure [118] having a ring (i.e. annular) structure that surrounds the first top surface [112] (protruding portion [118] and collection cavity [116] functioning together around the ring [100] at para 0024 and 0026), and the second top surface [122] having a ring (i.e. annular) surface that surrounds both the first top surface [112] and the barrier structure [118] (para 0024 and 0035).
With respect claim 3, Rosenberg further discloses the ring [100] is made of aluminum oxide (para 0022), with aluminum being a conductive metal. In addition Rosenberg disclose that the ring [100] is made of a ceramic material, with ceramic materials known to be thermally conductive.
With respect to claim 4, Rosenberg further discloses an insulating film of TaN is deposited on coating [140] (para 0025), with fig. 2 depicting the coating [140] is disposed over the barrier structure [118] (para 0022), thus the insulating film of TaN is disposed on the barrier structure [118].
With respect to claim 21, Rosenberg discloses in fig. 1 a ring [100] (abstract; para 0009), with fig. 2 depicting a cross-section of the ring [100] (para 0010), wherein the ring [100] comprises a ring body having a flat inner edge surface (i.e. first top surface) [112] and a land (i.e. second top surface) [122], and a protruding surface (i.e. barrier structure) [118] disposed between the first and second top surfaces [112],[122] (para 0023-0024 and 0027). Fig. 2 further depicts the barrier structure [118] is separated from the first top surface [112] by a horizontal distance, the barrier structure [118] having both a first vertical distance defined between the barrier structure [118] and the first top surface [112], and a second vertical distance defined between the barrier structure [118] and the second top surface [122], wherein the second vertical distance is greater than the first vertical distance. Alternatively, fig. 5A depicts a ring [100] similar to the ring [100] in fig. 2, with fig. 5 depicting instead that the first and second top surfaces are aligned in a parallel plane, and thus are at approximately equal first and second vertical distances from the barrier structure (para 0013 and 0035-0036) The cropped figure below of fig. 5A serves to further clarify the first and second vertical distances being approximately equal.

    PNG
    media_image1.png
    271
    751
    media_image1.png
    Greyscale

Rosenberg further discloses an insulating film of TaN is deposited on coating [140] (para 0025), with figs. 2 and 5A depicting a groove or notch proximate to a middle portion in a bottom surface of the ring [100], wherein the groove is between the first top surface [112] and the barrier structure [118], and the coating [140] that has the insulating film of TaN is disposed over the barrier structure [118] but is absent from the groove (para 0022). Rosenberg further depicts in figs. 5A and 5B that each depict the groove having a first width and the second top surface having a second width, wherein fig. 5A shows the first width as being greater than first width shown in fig. 5B, and fig. 5A shows the second width less than the second width in fig. 5B, with it being held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04, Section IV, Part A). In this case, figs. 5A and 5B teach that the ring [100] would not perform differently as the second top surface would still support a cover ring [300] regardless as to whether the width of the second top surface is less than, equal to, or greater than the first width of the groove.
With respect to claim 22, Rosenberg further depicts in fig. 1 a top view of the ring [100] from figs. 2 and 5A, with fig. 1 depicting the first top surface [112] has a ring (i.e. annular) shape, the barrier structure [118] having a ring (i.e. annular) structure that surrounds the first top surface [112] (protruding portion [118] and collection cavity [116] functioning together around the ring [100] at para 0024 and 0026), and the second top surface [122] having a ring (i.e. annular) surface that surrounds both the first top surface [112] and the barrier structure [118] (para 0024 and 0035).
With respect claim 23, Rosenberg further discloses the ring [100] is made of aluminum oxide (para 0022), with aluminum being a conductive metal. In addition Rosenberg disclose that the ring [100] is made of a ceramic material, with ceramic materials known to be thermally conductive.
With respect to claim 29, Rosenberg further depicts in figs. 2 and 5A the ring [100] is a monolithic body that comprises the ring body and the barrier structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chia et al (US Patent No. 9,147,558) in view of Liu et al (US Patent No. 6,797,131).
With respect to claim 7, Chia discloses in figs. 1 and 3 a disk [100] having a body [102] (abstract; col. 2, lines 39-54), with the disk [100] also called a ring [100] (col. 6, lines 23-25). Fig. 2 depicts a cross-section of the ring [100] and body [102] (col. 2, lines 10-12), wherein the body [102] comprises an angled surface (i.e. first top surface) [220] and a second top surface proximate to detail [270], and a barrier structure comprising at least two top surfaces of angled structures (i.e. top surfaces of first and second portions), the first and second portions separated by a first horizontal distance [252] between about 0.1-1 inch, and a height (i.e. first vertical distance) [250] defined between top surfaces of the first and second portions varies between about 0.06-0.3 inches (col. 3, lines 1-34), resulting in the top surface of the first portion being either higher than, equal to, or lower than a top surface of the second portion. In addition it has been held that where the only differences between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04, Section IV, Part A). The cropped figure below of fig. 2 serves to clarify locations of the first and second top surfaces in addition to the top surfaces of the first and second portions of the barrier structure.

    PNG
    media_image2.png
    357
    516
    media_image2.png
    Greyscale

However Chia is limited in that a coating over the barrier structure is not suggested.
Liu teaches in fig. 2 a ring [113] having a first top surface at a lip portion [202], a second top surface at an outer surface [207], and a barrier structure at an intermediate surface [206] between the first and second top surfaces (col. 3, lines 41-53), similar to the ring [100] of Chia. Liu further teaches in fig. 2 a metal coating is applied via arc spraying over the barrier structure and portions of a trench (i.e. groove) [200] and the second top surface, whereas the first top surface at the lip portion [202] is free of the metal coating (col. 3, lines 49-55), similar to that taught in Applicant’s figs. 3-5 and 7-10, and wherein the metal coating is aluminum oxide (i.e. an insulating material) (col. 3, lines 53-60). Liu cites the advantage of applying the metal coating via arc spraying to the barrier structure as reducing substrate contamination (col. 1, lines 11-13; col. 3, lines 3-20).
It would have been obvious to one of ordinary skill in the art to apply via arc spraying the metal coating taught by Liu to the barrier structure and portions of grooves and the second top surface of Chia while the rest of the ring is free of the metal coating to gain the advantage of reducing substrate contamination.
With respect to claim 8, modified Chia further depicts in fig. 1-3 the first top surface [220] is annular, the barrier structure is annular that surrounds the first top surface [220], and the second top surface is annular that surrounds both the first top surface [220] and the barrier structure (col. 1, lines 1-37).
With respect to claims 9 and 10, modified Chia further depicts in fig. 2 the first top surface [220] and first portion of the barrier structure are separated by a second horizontal distance [252] between about 0.1-1 inch (col. 3, lines 28-29), and thus the second horizontal distance [252] is the same as the first horizontal distance [252].
With respect to claims 11-13, modified Chia further depicts in fig. 2 a second vertical distance defined between the first top surface [220] and the top surface of the first portion of the barrier structure as shown above in the cropped figure of the rejection of claim 1, wherein the first and second vertical distance are either the same (when the second vertical distance is taken at a top portion [210] of [220]) or different (when the second vertical distance is taken at a middle portion of [220]).
With respect to claim 14, modified Chia further discloses the body [102] is made of a conductive material such as Al, Al alloy, Ti, Cu, Ag, Au, or a metal composite (col. 2, lines 53-67).
With respect to claim 15, modified Chia further depicts in fig. 2 a bottom of the body [102] has a step height. 
With respect to claims 26 and 27, modified Chia further depicts in fig. 2 a first groove between the first top surface and first portion of the barrier structure, and a second groove between the first portion and the second portion, wherein bottoms surfaces of the first and second grooves are aligned with each other.
With respect to claim 28, modified Chia further depicts in figs. 1-2 the ring [100] is a monolithic body that comprises the body [102] and the barrier structure.

Response to Arguments
Applicant’s Remarks on p. 7-10 filed 7/5/2022 are addressed below.

112 Rejections
Claim 17 has been amended to clarify that ”an insulating film over the barrier structure, wherein the first top surface of the ring body is free of the insulating film” as supported by para 0034 and fig. 3; this previous 1st paragraph rejection is withdrawn.
Claim 27 has been amended to clarify “and a bottom surface”; this previous 2nd paragraph rejection is withdrawn.

102 Rejections
On p. 8-10, Applicant argues that Rosenberg does not teach ‘the horizontal distance’ (of claim 1) or “first width” (of claim 21) is less than the ‘width of the second top surface’ as required by amended claims 1 and 21.
The Examiner respectfully disagrees since Rosenberg depicts in fig. 5A and 5B the horizontal distance between the first top surface and barrier structure (also akin to the first width of the groove between the first top surface and the barrier structure), and the second top surface having a width, wherein fig. 5A shows the horizontal distance (or first width) as being greater than the horizontal distance (or first width) shown in fig. 5B, and fig. 5A shows the width of the second top surface to be less than the width of the second top surface in fig. 5B, with it being held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04, Section IV, Part A). In this case, figs. 5A and 5B teach that the ring [100] would not perform differently as the second top surface would still support a cover ring [300] regardless as to whether the width of the second top surface is less than, equal to, or greater than the horizontal distance (or first width).
All other arguments on p. 9-10 to claims 2-4 and 22-23 are directed towards the subject matter addressed in the 102 Rejections above and therefore have been addressed accordingly.

103 Rejections
On p. 9, Applicant argues that Liu teaches a metal coating, and not an insulating film as required by amended claim 7.
The Examiner respectfully disagrees as Liu teaches at col. 3, lines 57-58 “The metal coating may be aluminum oxide”, with “aluminum oxide” being an insulating material, as also evidenced by Applicant’s Specification at para 0034 teaching “in some embodiments, the insulating film 158 includes aluminum oxide”. Thus Liu teaching the metal coating is aluminum oxide reads on the claimed insulating film. 
All other arguments on p. 9 to claims 8-15 and 26-27 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794